20-3240
United States v. Jaramillo


                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT'S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION "SUMMARY ORDER"). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

               At a stated term of the United States Court of Appeals for the Second Circuit, held
at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 2nd day of June, two thousand twenty-one.

PRESENT:    DENNIS JACOBS,
            ROBERT D. SACK,
            DENNY CHIN,
                  Circuit Judges.
_____________________________________

UNITED STATES OF AMERICA,

                             Appellee,

                   v.                                                      20-3240

PEDRO JARAMILLO, AKA ENRIQUE
JARAMILLO,

                             Defendant-Appellant.

_____________________________________

FOR APPELLEE:                                       Andrea Griswold, Thomas McKay,
                                                    Assistant U.S. Attorneys, for Audrey
                                                    Strauss, U.S. Attorney for the Southern
                                                 District of New York, New York, New
                                                 York.

FOR DEFENDANT-APPELLANT:                         Pedro Jaramillo, pro se, White Deer,
                                                 Pennsylvania.

              Appeal from a judgment of the United States District Court for the

Southern District of New York (Swain, Ch. J.).

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED,

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.

              Defendant-appellant Pedro Jaramillo, pro se and incarcerated, appeals

from the denial of his motion for compassionate release and subsequent motion for

reconsideration of that denial. Jaramillo argues that his vulnerability to COVID-19

infection justified his early release. The district court denied the motion, reasoning that

Jaramillo had not set forth any medical conditions that put him at a higher risk if

infected. Jaramillo then filed a motion for reconsideration, identifying his underlying

medical conditions that purportedly put him at a higher risk of serious illness or death.

The district court denied the motion, reasoning that Jaramillo's health conditions did

not establish extraordinary and compelling reasons for release. Another motion for

reconsideration, brought before the one at issue here, is not on appeal. We assume the

parties' familiarity with the underlying facts, procedural history, and issues on appeal.

              Section 3582(c)(1)(A) permits a district court, "after considering the factors

set forth in Section 3553(a)," to "reduce the term of imprisonment" if it finds



                                             2
"extraordinary and compelling reasons warrant such a reduction." 18 U.S.C.

§ 3582(c)(1)(A); see United States v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020). When

considering § 3582(c)(1)(A) motions, district courts have "broad" discretion. Brooker,

976 F.3d at 237. We review the denial of motions for "discretionary sentence reduction"

for abuse of discretion. United States v. Holloway, 956 F.3d 660, 664 (2d Cir. 2020); see

also United States v. McCoy, 995 F.3d 32, 52 (2d Cir. 2021) ("The denial of a motion for

reconsideration is reviewable only for abuse of discretion.").

               We discern no abuse of discretion in the district court's decision to deny

Jaramillo's motion for compassionate release or his subsequent motion for

reconsideration.

               As to the initial motion for compassionate release, the district court was

within its "broad" discretion, Brooker, 976 F.3d at 237, to deny this motion because

Jaramillo did not proffer any specific medical conditions that would make him

particularly vulnerable to COVID-19, nor did he assert that there were cases of COVID-

19 in his facility.

               In Jaramillo's motion for reconsideration, he asserted that he had been

diagnosed with sleep apnea and "breathing conditions," "sleeping disorders," "other

specified symptoms and signs involving the circulatory and respiratory systems,"

prediabetes, anxiety disorders, and hypertension, and he provided medical records in

support.    The district court considered this new evidence and concluded that Jaramillo



                                             3
had not established extraordinary and compelling reasons warranting a sentence

reduction because, under the then-current CDC guidelines, none of the conditions he

listed had been determined to increase the risk of severe illness from COVID-19;

hypertension was only listed as a condition that "might" increase the risk. This was not

an abuse of discretion. A district court may, in exercising its broad discretion, rely on

the CDC's guidance to determine whether certain health conditions constitute

extraordinary and compelling reasons to warrant a sentence reduction.

              Jaramillo argues that the district court "wrongly stated that sleep apnea is

not a major risk for COVID-19," but the CDC guidelines did not and do not list sleep

apnea as a medical condition that poses a risk for complications from COVID-19. See

Ctrs. for Disease Control & Prevention, COVID-19, https://www.cdc.gov/coronavirus/

2019-ncov/index.html (search sleep apnea) (last visited May 11, 2021). Moreover, while

the CDC guidelines currently state that hypertension, from which Jaramillo allegedly

suffers, "possibly . . . can make you more likely to get severely ill from COVID-19," Ctrs.

for Disease Control & Prevention, People with Certain Medical Conditions,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html (last visited May 11, 2021), when the district court ruled on the

motion for reconsideration, the CDC guidelines merely stated that hypertension "might"

increase the risks associated with COVID-19, and only "limited data" supported that

conclusion, Dist. Ct. Dkt. No. 68 at 2.



                                             4
              Jaramillo also challenges the district court's determination on the basis

that other district courts have granted compassionate release to inmates who have

health conditions similar to his. But none of the cases Jaramillo cites concerns an

inmate who suffers from the same set of conditions that he does; in each case the inmate

suffered from at least one additional condition. Further, even if the health conditions

in those cases were exactly the same as Jaramillo's, we have acknowledged that

sentencing decisions are discretionary, fact specific, and subject to variation among

district courts. See United States v. Cavera, 550 F.3d 180, 193 (2d Cir. 2008) ("[O]nce we

are sure that the sentence resulted from the reasoned exercise of discretion, we must

defer heavily to the expertise of district judges.").

              We have considered all of Jaramillo's remaining arguments and find them

to be without merit. Accordingly, we AFFIRM the judgment of the district court.

Jaramillo has also moved to appeal the denial of his motion for compassionate release.

To the extent he is seeking the Court's permission to appeal, the motion is unnecessary,

and as we have now considered his appeal on the merits, the motion is DENIED as

moot.

                                            FOR THE COURT:
                                            Catherine O'Hagan Wolfe, Clerk of Court




                                               5